DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	The instant application having Application No. 17/462,224 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 08/31/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 8, 9 and 10 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claims 8, 9 and 10, ‘pass’ and ‘fail’ in quotations can be confusing because being in quotation can have special meaning. Correction is needed.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. (US pub. 2022/0148645), hereinafter, “Meier”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.
terminal
2.         As per claims 1, 11 and 12, Meier discloses a memory system (environment 101 of fig. 1A, as discloses in paragraph 0019) comprising: a memory controller (controller 102, as discloses in paragraph 0020) configured to control an operation of a memory cell array through a first command/address pin and a second command/address pin different from the first command/address pin (see figs. 1A and 1B, which show ‘CMD’ terminal of apparatus 100 plugging with a ‘CMD’ terminal on the controller’s side); and a memory device (apparatus 100) including a plurality of data pins configured to exchange data input with the memory cell array according to a command/address provided through the first and second command/address pins by the memory controller [see fig. 1B and paragraph 0026, which discloses “read data can be read from memory cells in the memory array 150 designated by row address (e.g., address provided with an active command) and column address (e.g., address provided with the read). The read command may be received by the command decoder 115, which can provide internal commands to input/output circuit 160 so that read data can be output from the data terminals DQ, RDQS, DBI, and DMI via read/write amplifiers 155 and the input/output circuit 160 according to the RDQS clock signals”], a first flip-flop configured to sample a first command/address signal provided through the first command/address pin as first command/address data at a first time, and a second flip-flop configured to sample a second command/address signal provided through the second command/address pin as second command/address data at the first time (see fig. 2A and paragraph 0041), wherein the memory device provides the first and second command/address data to the memory controller through a first data pin among the plurality of data pins (see figs. 1B and 2A).

3.         As per claims 2 and 19, Meier discloses “The memory system of claim 1” [See rejection to claim 1 above], wherein the memory controller performs training on the first and second command/address signals based on the first time (see paragraphs 0043 and 0051).

4.         As per claims 3 and 16, Meier discloses wherein the memory controller provides a third command/address signal to the memory device through a third command/address pin different from the first and second command/address pins, and performs training on the third command/address signal based on a second time different from the first time, and the memory device receives the trained third command/address signal and provides third command/address data corresponding to the third command/address signal to the memory controller through the first data pin (see paragraphs 0051 and 0053).

5.         As per claim 4, Meier discloses wherein the memory device further includes an XOR operator configured to receive the first and second command/address signals, perform an XOR operation on the first and second command/address signals, and output a result value of the XOR operation through the first data pin (see fig. 2A and paragraph 0042).

6.         As per claims 5, 13 and 20, Meier discloses wherein, while the first and second command/address data are output through the first data pin, an output operation of a second data pin different from the first data pin, among the plurality of data pins is not performed (see paragraph 0057).

7.         As per claims 6 and 14, Meier discloses, wherein the memory controller provides a clock signal to the memory device, and the memory device further includes: a clock generator (internal clock circuit 130, as discloses in paragraph 0031) configured to generate a command/address clock signal consecutively including a first clock signal, a second clock signal, a third clock signal, and a fourth clock signals based on the clock signal (see paragraph 0031); and a first latch configured to output the first command/address data to the first data pin in response to one of the first to fourth clock signals (see paragraph 0041).

8.         As per claims 7 and 15, Meier discloses, wherein the clock generator generates a first command/address clock signal including the first clock signal without including the second to fourth clock signals, and a second command/address clock signal including the second clock signal without including the first, third, and fourth clock signals, the first latch outputs the first command/address data to the first data pin in response to the first command/address clock signal, and the memory device further includes a second latch configured to output the second command/address data to the first data pin in response to the second command/address clock signal (see paragraphs 0031 and 0041). 

9.         As per claim 8, Meier discloses, wherein the memory device provides training result data indicating a "pass" or a "fail" of the sampling, to the memory controller through the first data pin in response to at least one of the first to fourth clock signals (see paragraph 0054).

10.         As per claim 9, Meier discloses wherein, when the training result data indicates the "pass," the memory device performs an input or output operation on the memory cell array (see paragraphs 0053 and 0054).

11.         As per claim 10, Meier discloses wherein, when the training result data indicates a "fail," the memory controller provides a third command/address signal and a fourth command/address signal to the memory device through the first and second command/address pins, respectively, the first flip-flop samples the third command/address signal as third command/address data at a third time subsequent to the first time, the second flip-flop samples the fourth command/address signal as fourth command/address data at the third time, and the memory device provides the third and fourth command/address data to the memory controller through the first data pin (see paragraphs 0040 and 0041).

12.         As per claim 17, Meier discloses an electronic system (environment 101 of fig. 1A, as discloses in paragraph 0019) comprising: a host (host 103) configured to provide a command for requesting an input or output of data (see paragraph 0020); a memory controller (controller 102, as discloses in paragraph 0020) configured to control an operation of a memory cell array by providing a command/address through a first command/address pin and a second command/address pin different from the first command/address pin (see figs. 1A and 1B, which show ‘CMD’ terminal of apparatus 100 plugging with a ‘CMD’ terminal on the controller’s side); and a memory device (apparatus 100) including a plurality of data pins configured to provide the data of the memory cell array input or output through the command/address to the memory controller [see fig. 1B and paragraph 0026, which discloses “read data can be read from memory cells in the memory array 150 designated by row address (e.g., address provided with an active command) and column address (e.g., address provided with the read). The read command may be received by the command decoder 115, which can provide internal commands to input/output circuit 160 so that read data can be output from the data terminals DQ, RDQS, DBI, and DMI via read/write amplifiers 155 and the input/output circuit 160 according to the RDQS clock signals”], wherein the memory device further includes: a first flip-flop configured to sample a first command/address signal provided through the first command/address pin, as first command/address data at a first time; and a second flip-flop configured to sample a second command/address signal provided through the second first command/address pin, as second command/address data at the first time (see fig. 2A and paragraph 0041), and wherein the first and second command/address data is provided to the memory controller through a first data pin among the plurality of data pins (see figs. 1B and 2A).

13.         As per claim 18, Meier discloses wherein the memory controller provides the first and second command/address signals to the memory device between an operation of receiving the command/address and an operation of inputting or outputting the data (see paragraphs 0051 and 0053).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches a controller to perform a training method to synchronize data with a clock signal such as adjusting transmission timing of the data: US Pub. # 2020/0143865 (Alzheimer)
CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).
/Ernest Unelus/
Primary Examiner
Art Unit 2181